United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Keller Jolley Preece/ Lyft
1010 North 500 East
Suite 210
North Salt Lake UT UTAH 84054

In re Application of					:
MARCO, TALMON et al.	:	DECISION ON PETITION
Application No. 14/952,366	:	 UNDER 37 C.F.R. 1.103(a) FOR
Filed:  11/25/2015	:	 SUSPENSION OF EXAMINATION

For:    SYSTEM FOR DIRECTING A TRANSPORATION REQUEST TO A DRIVER WITH AN INACTIVE STATUS BASED ON EXCEPTION CRITERIA										
This is a decision on the petition under 37 CFR 1.103(a) filed November 8, 2021 for suspension of examination.

The petition is GRANTED.


In accordance with MPEP 1002.02(c) Petitions and Requests Decided by the Technology Center Directors include:

“20. Request by applicant for a second or subsequent suspension of action in patent applications under 37 CFR 1.103, MPEP § 709.”

Applicant filed the petition on November 18, 2021 to request a further suspension of the examination of the instant application for a period of six (6) months under 37 CFR 1.103(a) for the following reasons:
Applicant’s business, operations and financial performance have been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans, travel restrictions and shelter-in-place orders.
The pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for our platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.

Rule 37 C.F.R. 1.103(a) states:
On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include: 
(1) A showing of good and sufficient cause for suspension of action; and 
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.

The record indicates:
On August 5, 2021, Applicant submitted a RCE in response to the May 11, 2021 Office action.

The petition is determined to include a sufficient cause for suspension of action and the fee set forth in § 1.17(g).  

As set forth above, the petition meets the requirements under 37 CFR 1.103(a); and therefore, action by the Office on the instant application is suspended for a period of six (6) months from the date of the petition filed on November 8, 2021.  At the end of this period, Applicant is required to notify the Examiner and request commencement of prosecution or a further suspension.  See MPEP 709.  If Applicant wishes to commence prosecution earlier than the expiration of the six (6) month period, the Examiner should be notified.

Suspension of action under 37 CFR § 1.103(a)-(d) at the applicant's request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR § 1.703. The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension. See 37 CFR § 1.704(c)(1).

The period for suspension will be six (6) months from the date of the petition filed November 8, 2021. 















    /TARIQ R HAFIZ/_____________________________
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350

/MARC Q JIMENEZ/
/MJ/: 01/27/2022